DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.  Applicant states the combination of Dabeer and Ansari does not teach the claimed invention. The examiner thanks the applicant for acknowledging “Dabeer discloses that a CCA threshold level is set based on "a maximum transmit power for the device performing the CCA."   However, applicant states that maximum transmit power of a device performing  the CCA is not equivalent to “[a] maximum of antenna gains of a transmission burst” based applicant’s specification max burst (EIRP).   The examiner In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the examiner cannot view maximum of antenna gains of a transmission burst is not maximum equivalent isotropically radiated power (EIRP).  Thus, the examiner views the antenna gain of transmission burst at power or energy value, since it will be used an energy/power threshold value.  

Secondly,  Ansari discloses the product of transmit power and beamforming gain may be upper limit (threshold) EIRP for radiant intensity (see paragraph 87). 

  [0087] The product of the transmit power and the beamforming gain may be limited by the upper limit for the radiant intensity. The product of the transmit power and the beamforming gain may be equal to or less than the EIRP limit. The EIRP limit may be the upper limit in terms of the EIRP or the maximum allowable EIRP. The " EIRP limit" may also be referred to as the " EIRP" for brevity. For a beamforming gain including the electrical efficiency of the antenna array, the product of amplifier power and the beamforming gain may be equal to or less than the EIRP. Using a logarithmic scale (e.g., a decibel scale), the sum of a value for the transmit power and a EIRP.

Applicant also states Dabeer is silent about beamforming direction. The examiner respectfully disagrees with applicant.  Dabeer discloses the threshold equation is based on multiple transmit antennas and each antenna may use beamforming (paragraph 67).  Ansari disclose beamforming gain similar to the Dabeer, and beamforming is made up of multiple beams ( paragraph 61).  Ansari also discloses each beam may be directed to a multiple receiving stations. Thus each may beam have beam direction.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

For the reasons set above, the examiner maintain the 103 rejections of claims 1, 3,  5, 7-11, 13, 15,  and 17-24.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 7, 8, 10-11, 13, 15, 17-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dabeer et al.  (US 2015/0373652) in view of Ansari et al. (US 2019/0166563).

With regard to claims 1, and 21, Dabeer teaches: A method in a wireless device for determining if a channel is clear in an unlicensed band channel in a wireless network  (paragraphs 36-38), comprising:
 detecting, with the wireless device, an energy along a first beamforming direction (see step 605-610:paragraphs 69-71 and 76-77:
Paragraph 67:
In examples that use multiple transmit antennas, a transmit mode may specify antennas to be used and whether beamforming is to be used, and in such cases P.sub.H may be set as the mean of the energy on the antennas plus any beamforming gain.
Paragraph 69:
energy measurements on one or more channels, or on one or more antenna ports, which may be used to determine the desired statistics. );
using, by the wireless device, a combination of a transmit power and transmitting antenna (beamforming) gain of the wireless device, that is weighted  to determine an energy detection threshold (see steps 625 and 630: paragraphs67-71 and 78:
Paragraph 67:
The CCA threshold, in some examples, may be established according to ETSI 4.9.2.1/4.9.2.2 (Rule 5), which sets the CCA threshold level (TL) as: 
TL=-73+(23-P.sub.H)dBm/MHz 
where P.sub.H corresponds to a maximum transmit power for the device performing the CCA. When determining TL, the device fixes P.sub.H and then computes TL. In examples that use multiple transmit antennas, a transmit mode may specify antennas to be used and whether beamforming is to be used, and in such cases P.sub.H may be set as the mean of the energy on the antennas plus any beamforming gain. ); and
wherein the energy detection threshold is determined according to a maximum of antenna gains of a transmission burst following a first time interval (paragraphs 67-68 and 77-78);
 determining, with the wireless device, whether the unlicensed band channel is clear in at least the first beamforming direction according to the energy and the energy detection threshold  (see steps 635-640, paragraphs 78-79: At block 635, a CCA is performed using the adjusted CCA threshold level. 
).  

    PNG
    media_image1.png
    862
    708
    media_image1.png
    Greyscale



Similar to the system of Dabeer, Ansari teaches a system to determine by energy detection for LBT schemes in unlicensed spectrum (paragraph 7).   Ansari discloses beamforming  may be defined as beamforming gain or antenna gain of the antenna array (paragraph 85) or element gain of antenna array (paragraphs 47-48).  Ansari disclose the beamforming gain is limited maximum effective isotropically radiated power (EIRP) or power spectral density (PSD) (paragraphs 38 and 83).  
[0045] The beamforming gain (or beamforming antenna gain) and the transmit power (or transmit power level) may be controlled (and, optionally, the MCS is determined) in a manner that meets the QoS requirements, is optimal for the network and frequency planning perspective (e.g., optimality in terms of resource utilization), and satisfies the regulatory constraints in the licensed and/or unlicensed spectrum. 
[0046] The antenna array may comprise a plurality of antenna elements. The antenna may be accessed through antenna ports. Each antenna port may be associated (e.g., connected) with one of the antenna elements or a group thereof. Each antenna element and/or each antenna port may be fed by an antenna signal. 
[0047] The beamforming may be controlled by a set of (e.g., complex-valued) element gains. Each of the element gains may be associated with a different one of the antenna elements and/or antenna ports. Each of the antenna signals may be multiplied by the associated one of the element gains. 
gains may be part of the transmission parameters. The set of element gains may also be referred to as a beamforming configuration, precoding matrix or steering matrix. Controlling the beamforming may include generating the beamforming configuration. 

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have transmitting gain  comprises array gain of a plurality of antenna element to generate beamforming in second beamforming direction as taught by Ansari in the system of Dabeer as the beamforming gain in order to improve network throughput and reliability (Ansari: paragraph 02). 


With regard to claims 11, Dabeer teaches: A wireless device configured to determine if a channel is clear in an unlicensed band channel in a wireless network is provided (paragraphs 36-38), comprising: 
one or more antennas (see 1340 in figure 13: paragraph 113 ); 
a detector coupled to the one or more antennas (channel monitoring module: paragraphs 101 and 115), the detector operable to detect an energy along a first beamforming direction (paragraphs 69-71 and 76-77); 
a threshold determiner(power adjustment module: paragraphs 94 and 101) operable to use a combination of a transmit power and transmitting antenna (beamforming) gain of the wireless device, that is weighted to determine an energy detection threshold (paragraphs 67-69,  77-78)
wherein the energy detection threshold is determined according to a maximum of antenna gains of a transmission burst following a first time interval (paragraphs 67-68 and 77-78);
and 
a channel state determiner  (CCA management module: paragraphs 94, 101, and 111-1112) operable to determine whether the unlicensed band channel is clear in at least the first beamforming direction according to the energy and the energy detection threshold ((see steps 635-640, paragraphs 78-79).
Dabeer does not explicitly teach that the transmitting antenna gain comprising an array gain of a plurality of antenna elements of the wireless device, and the plurality of antenna elements generating beamforming for the wireless device in second beamforming direction.
 Similar to the system of Dabeer, Ansari teaches a system to determine by energy detection for LBT schemes in unlicensed spectrum (paragraph 7).   Ansari discloses beamforming may be defined as beamforming gain or antenna gain of the antenna array (paragraph 85) or element gain of antenna array (paragraphs 47-48).  Ansari disclose the beamforming gain is limited maximum effective isotropically radiated power (EIRP) or power spectral density (PSD) (paragraphs 38 and 83).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have transmitting gain  comprises array gain of a plurality of antenna element to generate beamforming in second beamforming direction as taught by Ansari in the system of Dabeer as the 

	
    PNG
    media_image2.png
    670
    645
    media_image2.png
    Greyscale




	 
With regard to claims 5, and 15, Dabeer teaches: wherein the first time interval comprises at least one listen before talk (LBT) time interval or at least one clear channel assessment (CCA) time interval (paragraphs 77 and 84: the method 800 may include measuring channel conditions at multiple antennas for one or more time durations during CCA time period(s) or DRX/DTX time period(s). At block 810, the method includes predicting channel conditions for each antenna for a subsequent CCA time duration based on the measurement(s).).  
With regard to claims 7, and 17, Dabeer teaches: wherein the energy is normalized according to the antenna gain of one or more receiving antennas (paragraphs 67-69: In examples that use multiple transmit antennas, a transmit mode may specify antennas to be used and whether beamforming is to be used, and in such cases P.sub.H may be set as the mean of the energy on the antennas plus any beamforming gain. ).  
With regard to claims 8, and 18, Dabeer teaches: wherein the detecting the energy comprises beam sweeping over one or more time slots to detect a plurality of energies corresponding to a plurality of receiving directions, wherein each of the one or 

With regard to claims 10, and 20, Dabeer teaches: wherein the detecting the energy comprises detecting a plurality of energies corresponding to a plurality of receiving directions in parallel (paragraphs 68-70: A device, such as a base station or user equipment, may keep a log of energy measurements on one or more channels, or on one or more antenna ports, which may be used to determine the desired statistics. ).  

With regard to claim 22, Dabeer teaches: wherein the transmitting antenna gain is an effective transmitting antenna gain based on one or more narrow sense antenna gains, a number of antennas, and beamforming vectors, and wherein detecting the energy is performed before using the transmitting antenna gain of the wireless device to determine  the energy detection threshold (paragraphs 67-69).

With regard to claim 23, Dabeer teaches: wherein the wireless device is a base station, the method further comprising: determining, by the base station, the transmitting antenna gain (paragraphs 76-79:
 [0076] FIG. 6 is a flow chart illustrating an example of a method 600 for wireless communication, in accordance with various aspects of the present disclosure. For clarity, the method 600 is described below with reference to aspects of one or more of the base stations 105, 205, or 210, or wireless devices 115, 255, 260, 265, or 270 described with reference to FIG. 1 or 2. In some examples a base station or wireless device the base station or wireless device to perform the functions described below. ).  

With regard to claims 24, Answari also teaches: wherein the transmitting antenna gain is weighted by a weighting factor less than or equal to 1, and a sum of the transmit power and the transmitting antenna gain is equal to Equivalent Isotropically Radiated Power (EIRP) of the wireless device  (paragraphs 87,134 and 135: 
 [0134] In licensed spectrum, the upper limit 406 for the radiant intensity 302 (e.g., the EIRP) and/or the limit for the transmit power 404 may be absent or higher as compared to unlicensed spectrum. In unlicensed spectrum, any one of these limits may vary from region to region and/or may depend on the frequency band or even sub-band. The limits can allow for coexistence and spectrum sharing with other devices, and avoid interference with other devices and networks. 
   [0135] EIRP is the product of transmitter power and the antenna gain in a given direction relative to an isotropic antenna of a radio transmitter. For the beamforming, the product (or on a logarithmic scale, the sum) of total RF power, antenna gain and beamforming gain should be less than the EIRP limit 406.) .

With regard to claims 25, 26, and 27, Answari also teaches: wherein the weighting factor applied to the combination of the transmit power and the transmitting antenna gain is based on a width (size) of the first beamforming direction (paragraphs 91-92:  
[0091] The beamwidth may be less than 4.pi./50, e.g., less than 4.pi./100. The antenna array may comprise more than 100 antenna elements, e.g., more than 200 antenna elements. In units of a wavelength and/or the number of antenna elements, a size of the antenna array may be proportional to the beamforming gain (i.e., the maximum of the directional beamforming gain), e.g., according to a diffraction limit. 
[0092] Beamwidth and beamforming gain may be negatively correlated. For example, the beamforming gain may be inversely proportional to the beamwidth. A greater beamforming gain may correspond a reduced beamwidth (or narrower beam), e.g., due to conservation of energy. For example, if a beamforming gain G>1 and a transmit power P.sub.trans cause a radiant intensity U (in the direction of the main lobe) corresponding to an isotropic transmitter with transmit power GP.sub.trans, the main lobe can cover at most 1/G<1 of the sky, i.e., the beamwidth is 4.pi./G or less. ).







Claims  9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dabeer and Ansari as applied to claims 1/11 above, and further in view of Hu (US 2018/0376339).


With regard to claims 9, and 19, Dabeer teaches to disclose that the detecting the energy comprises detecting a plurality of energies over a plurality of beamforming directions (paragraphs 67, 69, and 77-78).  The system of Dabeer and Ansari fails to teach wherein detection of energies in different receiving directions are interlaced in a frequency domain.  
However, Hu teaches a system that determines energy of channel and compares it to a detection threshold (see figure 5), which is similar to system of Dabeer.   Hu teaches a system for detecting energy from multiple Scells in unlicensed frequency band (See figures 3 and 4: paragraph 84-86).  





    PNG
    media_image3.png
    755
    695
    media_image3.png
    Greyscale

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096.  The examiner can normally be reached on Monday-Friday 9:00 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/30/2021
/MARCUS SMITH/           Primary Examiner, Art Unit 2419